Citation Nr: 0211653	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  96-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral varicose veins for the period from August 1, 1994 
to August 10, 1999.

2.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins, left leg, for the period from August 11, 1999 
to October 31, 2002.

3.  Entitlement to an evaluation in excess of 60 percent for 
varicose veins, right leg, for the period from August 11, 
1999 to October 31, 2002.

4.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins, left leg, for the period from November 1, 
2002.

5.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins, right leg, for the period from November 1, 
2002.

6.  Entitlement to an evaluation in excess of 10 percent for 
residuals of two head injuries/cerebral concussions.  

ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to July 1978 
and from September 1983 to July 1994.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a May 1995 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board notes 
that in his July 1996 substantive appeal, the veteran 
requested a hearing before a Member of the Board.  In a 
written statement received in July 1997, the veteran withdrew 
his request for a hearing.  



FINDINGS OF FACT

1.  During the period from August 1, 1994 to August 10, 1999, 
the medical evidence demonstrates bilateral varicose veins 
manifested by symptoms of pain or cramping on exertion.  

2.  During the period from August 11, 1999 to October 31, 
2002, varicose veins of the left leg were manifested by no 
more than persistent edema and stasis pigmentation or eczema, 
without persistent ulceration, subcutaneous induration, or 
massive board-like edema.  

3.  During the period from August 11, 1999 to October 31, 
2002, varicose veins of the right leg were manifested by 
persistent edema, stasis pigmentation, eczema, and persistent 
ulceration, without massive board-like edema with constant 
pain at rest.  

4.  Since November 1, 2002, varicose veins of the left leg 
have been manifested by no more than intermittent edema or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery, without medical evidence of 
persistent edema, stasis pigmentation, subcutaneous 
induration, eczema, ulceration, or massive board-like edema.  

5.  Since November 1, 2002, varicose veins of the right leg 
have been manifested by no more than intermittent edema or 
aching and fatigue in the leg after prolonged standing or 
walking, with symptoms relieved by elevation of the extremity 
or compression hosiery, without medical evidence of 
persistent edema, stasis pigmentation, subcutaneous 
induration, eczema, ulceration, or massive board-like edema.  

6.  Residuals of two head injuries/cerebral concussions are 
manifested by subjective complaints of headaches without 
objective evidence of neurological disabilities such as 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
or any diagnosis of multi-infarct dementia associated with 
brain trauma.  



CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent evaluation for 
bilateral varicose veins for the period from August 1, 1994 
to August 10, 1999, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.104, Diagnostic Code 
7120 (1996); 38 C.F.R. § 4.3, 4.7 (2001).  

2.  The criteria for an evaluation in excess of 40 percent 
for varicose veins, left leg, for the period from August 11, 
1999 to October 31, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).

3.  The criteria for an evaluation in excess of 60 percent 
for varicose veins, right leg, for the period from August 11, 
1999 to October 31, 2002, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).

4.  The criteria for an evaluation in excess of 10 percent 
for varicose veins, left leg, for the period from November 1, 
2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2001).

5.  The criteria for an evaluation in excess of 10 percent 
for varicose veins, right leg, for the period from November 
1, 2002, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2001).

6.  The criteria for an evaluation in excess of 10 percent 
for residuals of two head injuries/cerebral concussions have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes VA 
examination reports, VA treatment records, and non-VA 
hospital and treatment records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issues on appeal.  In a June 2001 letter, the 
RO informed the veteran of the enactment of the VCAA and 
explained VA's duty to assist.  The RO also informed the 
veteran of what evidence was needed from him and where to 
send such information.  Under these circumstances, no further 
action is necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to increased evaluations of his service-connected 
varicose veins and residuals of head trauma.  The discussions 
in the rating decision, statement of the case, and 
supplemental statements of the case have informed the veteran 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  The Board therefore finds 
that the notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran for further argument as the Board's consideration of 
the new law and new regulations in the first instance does 
not prejudice the veteran.  See generally Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Service medical records demonstrate that the veteran was 
involved in a motor vehicle accident in December 1978 and 
struck his head on the windshield.  He suffered an abrasion 
to his forehead and his lower lip.  Neurological examination 
was noted as within normal limits.  It was noted that the 
veteran did lose consciousness.  A second head injury with 
loss of consciousness was noted in December 1991.  The 
veteran complained of headache and numbness in the left upper 
extremity with burning.  An assessment of closed head trauma 
was noted and the veteran was transferred to a private 
hospital facility.  A February 1992 clinical record 
demonstrates an assessment of resolved concussion.  A report 
of medical examination dated in March 1993 demonstrates that 
the veteran's systems were clinically evaluated as normal, 
with the exception of his right pupil being larger than the 
left.  In his March 1993 report of medical history, the 
veteran reported a prior head injury.  It was noted that he 
had no headaches, blurry vision, dizziness, or other 
sequelae.  A report of physical examination dated in 
September 1993 demonstrates that the veteran's systems were 
clinically evaluated as normal with the relevant exception of 
varicose veins in the right and left lower extremities, right 
greater than left.  

Private hospital records dated in 1991 demonstrate that the 
veteran was admitted after having been hit on the head by a 
big wooden bar and knocked unconscious.  The veteran 
initially complained of headache and a tingling sensation in 
the left arm and had asymmetric pupils.  Physical examination 
revealed a normal neurological examination.  There was motor 
weakness in the left hand grip compared to the right.  It was 
noted that the veteran reported his left arm numbness and 
tingling was getting better.  Impressions of head trauma, 
cerebral concussion, and cervical radiculopathy, question, 
were noted.  After a protracted period of observation, the 
veteran was discharged as stable.  It was noted that his 
pupils remained asymmetrical with the right being larger than 
the left.  This was noted as perhaps congenital.  

Upon VA examination of the brain dated in December 1994, the 
veteran reported having two prior head injuries, one in 1978 
and one in 1991.  He reported having no significant problems 
after the 1978 injury.  The veteran reported having headaches 
about two months after the 1991 injury occurring about once a 
month in the frontal area with throbbing.  He denied nausea, 
vomiting, numbness, weakness, or any other problems.  The 
headaches were noted as generally lasting about thirty 
minutes with some sensitivity to light.  Mental status 
examination revealed no abnormalities.  Diagnoses of history 
of two cerebral concussions and post-traumatic headaches 
after second head injury were noted.  The examiner noted that 
the headaches occurred primarily while jogging or with 
exertion.  

Upon VA general medical examination dated in December 1994, 
the veteran complained of varicose veins in both legs.  His 
symptoms were described as aching legs while on military 
marches in the mountains.  It was noted that he had no 
symptoms on routine activity.  Physical examination revealed 
minimal varicose veins at the ankles that easily collapsed on 
elevation.  They were described as nontender and without skin 
changes or redness.  A relevant diagnosis of minimal varicose 
veins, nondisabling, was noted.  

In a May 1995 rating action, the RO granted service 
connection for residuals of a head injury, evaluated as 10 
percent disabling.  The RO also granted service connection 
for varicose veins, evaluated as noncompensable, effective 
from August 1, 1994.

In August 1999, the VA Medical Center in San Diego, 
California, indicated that they had no records for the 
veteran for the period from January 1, 1995 to the present.  

Upon VA examination of the veins dated in August 1999, the 
veteran complained of burning pain in his legs with a tired 
feeling.  He also complained of edema, dull pain, and 
heaviness when on his feet for long periods of time.  The 
veteran described pigment in both medial ankles.  It was 
noted that he did have venous stasis involving the greater 
saphenous and tributaries bilaterally, primarily below the 
knee.  The examiner noted that some of the veins were 10 
millimeters in radius, but the left medial ankle particularly 
had clusters of veins at the ankle.  The veteran did have 
palpable fascial defects indicating incompetent perforators, 
and some of the superficial veins bilaterally were varicose 
veins.  The left was noted as greater than the right.  It was 
noted that the incompetent perforators were somewhat worse on 
the right than the left with marked stasis dermatitis on the 
right and with superficial ulcerations and extremely poor 
healing.  

Trendelenburg was positive at all levels.  "A tourniquet was 
placed at the ankle, proximal calf, and the distal thigh.  
The right was worse than the left and with fascial defects 
medial to the tibial, both the stasis dermatitis and the 
ulceration."  The examiner noted that he believed the 
veteran had pronounced bilateral secondary incompetent 
perforators, deep circulation pathology with the incompetent 
perforators, proven by the Trendelenburg and also the fascial 
defects as well as the stasis dermatitis, superficial 
ulceration, and pigmentation.  The ulceration was noted as 
only 7 millimeters at that time, but larger in the past.  It 
was noted that standing for a long period of time was 
precluded by this condition and prolonged exercise on foot 
was probably contraindicated in the absence of support hose, 
although some exercise could potentially improve the venous 
return to the heart.  The examiner noted that the veteran 
should elevate his lower extremities as much as possible.  It 
was noted that he had no evidence of pulmonary emboli or deep 
vein thrombosis.  The veteran's fatigue in the legs was noted 
as a dull, heavy discomfort and it was an aching fatigue and 
abnormal sensation of burning paresthesia on prolonged 
standing primarily.  The edema was noted as somewhat relieved 
by elevation of the extremities.  

Physical examination revealed palpable varicose veins in the 
greater and lesser saphenous system, averaging 5 to 7 
millimeters with a few as wide as 10 millimeters and a 
cluster of veins in the left ankle.  There was one 
superficial ulcer about 7 millimeters, edema, and stasis 
dermatitis bilaterally, right worse than left, with 
thickening of the skin and eczema.  The edema was not board-
like at that time, but it was somewhat dynamic as it went 
down with elevation.  A diagnosis of pronounced bilateral 
varicose veins, greater and lesser saphenous system, with 
incompetent perforators from the deep venous system proven by 
Trendelenburg and also by palpable fascial defects and a 
positive Trendelenburg bilaterally, with the stasis 
dermatitis and superficial ulceration on the right medial leg 
just above the ankle.  The examiner noted that this condition 
would render the veteran dysfunctional in many jobs that 
required him to be standing and on his feet for most 
activities and without the ability to get up and walk around.  
It was noted that the veteran failed to appear for a venous 
duplex examination.  

Relevant non-VA treatment records dated in 1999 demonstrate 
complaints of leg pain after activity and edema.  Varicose 
veins in the bilateral lower extremities were noted.  A 
vascular surgery consultation was recommended.  

An October 1999 VA operative report demonstrates the veteran 
underwent left greater saphenous vein removal.  It was noted 
that vascular lab testing had shown reflux of the left 
greater saphenous vein.  

A VA operative report dated in February 2000 demonstrates 
that the veteran underwent great saphenous vein stripping 
with varicose vein stripping in the right leg.  It was noted 
the veteran had undergone the same procedure on the left 
lower extremity in October 1999 and was doing well from that 
standpoint.  

Relevant non-VA treatment records dated in 2000 demonstrate 
treatment for a forehead mass and complaints of an 
intermittent burning sensation in the right upper extremity.  
An assessment of possible right forehead lipoma, rule out 
dermoid cyst or bone defect, and neurology complaints was 
noted.  In October 2001, the veteran complained of persistent 
leg pain since undergoing vein stripping.  It was noted that 
he needed to change positions frequently to alleviate pain in 
his legs.  It was also noted that there was no edema in the 
legs. 

In a May 2000 rating action, the RO determined that a 60 
percent evaluation was warranted for the right leg varicose 
veins, effective from August 11, 1999, and that a 40 percent 
evaluation was warranted for left leg varicose veins, 
effective from August 11, 1999.  The RO continued a 10 
percent evaluation for residuals of two head 
injuries/cerebral concussions.  

Upon VA vein examination dated in April 2002, the examiner 
noted that the veteran's claims folder and medical chart had 
been reviewed.  The examiner noted that following the 
veteran's vein surgeries, he complained of bilateral iliac 
pian, but a magnetic resonance imaging report of the spine 
revealed essentially no evidence of any abnormalities.  In 
regard to his varicose veins, the veteran complained of 
chronic pain.  The examiner noted that the veteran's pain did 
not appear to be related to his varicosities since, on 
examination, he did not have any significant varicose veins.  
The veteran denied any burning sensation, paresthesias, 
numbness, or weakness.  He also denied any claudication or 
pain on exertion, but did report feeling like his feet 
swelled on occasion.  The veteran also reported phantom pain 
in his legs, but he was not clear about the whereabouts of 
the pain.  It was noted that bilateral lower extremity venous 
studies showed no evidence of deep venous thrombosis or 
incompetent perfusion of the lower extremity.  Several small 
incompetent veins were seen.  Physical examination revealed a 
few small scars as a result of the varicose vein stripping 
surgeries.  The veteran had good bilateral iliac pulses and 
good bilateral dorsalis pedis pulses.  He had minimal 
varicosities involving both legs without any evidence of 
edema or chronic venous stasis.  A diagnosis of bilateral 
varicose veins, status post stripping in October 1999 and 
February 2000, was noted.  The examiner noted that the 
veteran had minimal varicosities on examination and did not 
have any edema, swelling, or venous stasis and only reported 
occasional pain involving his legs, which was mild.  

In an August 2002 rating action, the RO determined that a 10 
percent evaluation was warranted for the service-connected 
varicose veins, left leg, effective from November 1, 2002.  
The RO also determined that a 10 percent evaluation was 
warranted for the service-connected varicose veins, right 
leg, effective from November 1, 2002.  

VA treatment records dated in 2000 and 2001 demonstrate 
notations of diabetes, hypertension, hypercholesterolemia, 
and a history of nephrolithiasis, colon polyps, and varicose 
veins.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001).  Separate 
diagnostic codes identify the various disabilities.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2001) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

When there is a question as to which of two evaluations 
should be applied to a disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

I.  Entitlement to a compensable evaluation for bilateral 
varicose veins for the period from August 1, 1994 to August 
10, 1999

During the period from August 1, 1994 to August 10, 1999, the 
veteran's service-connected bilateral varicose veins were 
evaluated as noncompensable pursuant to 38 C.F.R. § 4.104, 
Diagnostic Code 7120, which contemplates varicose veins.  The 
Board notes that the rating criteria contemplating varicose 
veins were revised effective January 12, 1998.  See 62 Fed. 
Reg. 62507 (Dec. 11, 1997).  The Board notes that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 
1 Vet. App. 308 (1991).  Thus, the Board will consider this 
issue under both the old and the revised criteria.  

The old criteria (that in effect prior to January 12, 1998) 
provides that mild varicose veins or those with no symptoms 
warrant a noncompensable evaluation.  A 10 percent evaluation 
is warranted for bilateral or unilateral moderate varicose 
veins; varicosities of superficial veins below the knees, 
with symptoms of pain or cramping on exertion.  Moderately 
severe varicose veins; involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 centimeters in diameter, with 
symptoms of pain or cramping on exertion; no involvement of 
the deep circulation warrant a 20 percent evaluation for 
unilateral and a 30 percent evaluation for bilateral.  

Severe varicose veins; involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 centimeters in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration; no 
involvement of the deep circulation warrant a 40 percent 
evaluation for unilateral and a 50 percent evaluation for 
bilateral.  Pronounced varicose veins; unilateral or 
bilateral, the findings of the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation warrant a 50 percent evaluation 
for unilateral and a 60 percent evaluation for bilateral.  
Note:  Severe varicosities below the knee, with ulceration, 
scarring, or discoloration and painful symptoms will be rated 
as moderately severe.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (1996).

The revised criteria (that effective from January 12, 1998) 
provide that asymptomatic palpable or visible varicose veins 
warrant a noncompensable evaluation.  A 10 percent evaluation 
is warranted for varicose veins with intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent evaluation is 
warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema.  Persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration warrants a 40 percent evaluation.  A 
60 percent evaluation is warranted for persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  A 100 percent evaluation is warranted 
for varicose veins with the following findings attributed to 
the effects of varicose veins:  massive board-like edema with 
constant pain at rest.  Note:  These evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, evaluate each extremity separately and 
combine (under § 4.25), using the bilateral factor (§ 4.26) 
if applicable.  See 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2001).  

Following a full and thorough review of the medical evidence 
of record, the Board concludes that a 10 percent evaluation 
is warranted for service-connected bilateral varicose veins 
for the period from August 1, 1994 to August 10, 1999.  The 
medical evidence relevant to the period from August 1, 1994 
to August 10, 1999 demonstrates a notation of varicose veins 
in the bilateral lower extremities, right greater than left, 
upon physical examination in September 1993, and a diagnosis 
of minimal varicose veins described as nondisabling on VA 
examination in December 1994.  The examiner noted that the 
veteran complained of aching in his legs on marching and 
physical examination revealed minimal varicose veins that 
easily collapsed on elevation and were nontender and without 
skin changes or redness.  The remainder of the medical 
evidence is silent for any complaints, treatment, or 
notations regarding the veteran's bilateral varicose veins 
until August 11, 1999.  

Although the medical evidence describes the veteran's 
varicose veins as minimal, the Board concludes that this 
evidence more nearly approximates to a 10 percent under the 
old criteria as it demonstrates bilateral varicosities of 
superficial veins below the knees with symptoms of pain or 
cramping on physical exertion.  The Board notes that the 
evidence of record relevant to the period from August 1, 1994 
to August 10, 1999 does not demonstrate objective findings of 
superficial veins above and below the knee with varicosities 
of the long saphenous ranging over 1 or 2 centimeters in 
diameter, marked distortion and sacculation, edema, 
ulceration, secondary involvement of the deep circulation, or 
pigmentation.  Thus, the assignment of an evaluation in 
excess of 10 percent is not warranted under the old criteria 
for the period from August 1, 1994 to August 10, 1999. 

The Board also notes that because the medical evidence of 
record does not demonstrate persistent edema, stasis 
pigmentation, eczema, ulceration, or board-like edema, an 
evaluation in excess of 10 percent under the revised criteria 
is also not warranted.  

II.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins, left leg, for the period from August 11, 1999 
to October 31, 2002

During the period from August 11, 1999 to October 31, 2002, 
the veteran's left leg varicose veins were evaluated as 40 
percent disabling pursuant to the previously described 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).  

Following a full and thorough review of the medical evidence 
relevant to the period from August 11, 1999 to October 31, 
2002, the Board concludes that an evaluation in excess of 40 
percent is not warranted for varicose veins of the left leg 
for the period from August 11, 1999 to October 31, 2002.  The 
relevant medical evidence demonstrates subjective complaints 
of pain, fatigue, edema, and heaviness in the legs after 
standing for long periods of time.  Objective evidence of 
venous stasis involving the greater saphenous and tributaries 
bilaterally, incompetent perforators, positive Trendelenburg, 
edema, and stasis pigmentation in the left leg was also 
noted.  However, the medical evidence does not demonstrate 
persistent ulceration, subcutaneous induration, or massive 
board-like edema in the left leg.  In the absence of such 
medical evidence, the Board concludes that the criteria for 
an evaluation in excess of 40 percent for varicose veins in 
the left leg have not been met for the period from August 11, 
1999 to October 31, 2002.  

III.  Entitlement to an evaluation in excess of 60 percent 
for varicose veins, right leg, for the period from August 11, 
1999 to October 31, 2002

The veteran's service-connected right leg varicose veins have 
been evaluated as 60 percent disabling during the period from 
August 11, 1999 to October 31, 2002 pursuant to the 
previously described 38 C.F.R. § 4.104, Diagnostic Code 7120 
(2001).  

Following a full and thorough review of the evidence of 
record, the Board concludes that an evaluation in excess of 
60 percent is not warranted for the right leg varicose veins 
during the period from August 11, 1999 to October 31, 2002.  
The medical evidence demonstrates objective findings of deep 
circulation pathology with incompetent perforators, 
pigmentation, edema, and marked stasis dermatitis on the 
right with superficial ulceration and extremely poor healing.  
However, the August 1999 VA examination specifically noted 
the ulceration was not board-like.  

In the absence of objective medical evidence of massive 
board-like edema with constant pain at rest in the right leg 
varicosities, the assignment of an evaluation in excess of 60 
percent is not warranted.  

IV.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins, right and left legs, for the period from 
November 1, 2002  

For the period from November 1, 2002, the veteran's varicose 
veins of the right and left legs are each evaluated as 10 
percent disabling pursuant to the previously described 
38 C.F.R. § 4.104, Diagnostic Code 7120 (2001).  Following a 
full and thorough review of the medical evidence of record, 
the Board concludes that the criteria for an evaluation in 
excess of 10 percent for varicose veins of the right and left 
legs have not been met during the period from November 1, 
2002.

The relevant medical evidence demonstrates that the veteran 
underwent stripping of his left and right varicose veins in 
October 1999 and February 2000, respectively.  An April 2002 
VA examination of the veins demonstrates complaints of 
chronic pain, but the examiner opined that the veteran's pain 
did not appear to be related to his varicosities because he 
did not have any significant varicose veins.  The veteran 
denied any burning, paresthesias, numbness, weakness, 
claudication, or pain on exertion.  He did report a feeling 
of swelling in his feet.  The examiner noted good bilateral 
iliac and dorsalis pedis pulses.  The examiner opined that 
the veteran had minimal varicosities with occasional mild 
pain and without any edema or venous stasis.  This evidence 
is indicative of no more than a 10 percent evaluation for 
each extremity as it demonstrates intermittent edema or 
aching and fatigue in leg after prolonged standing or walking 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  The relevant medical evidence does not 
demonstrate findings of persistent edema, stasis 
pigmentation, eczema, ulceration, induration, or massive 
board-like edema.  In the absence of such evidence, 
evaluations in excess of 10 percent for varicose veins of the 
left leg and for varicose veins of the right leg are not 
warranted.  

V.  Entitlement to an evaluation in excess of 10 percent for 
residuals of two head injuries/cerebral concussions

The veteran's service-connected residuals of two head 
injuries/cerebral concussions is evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8045, which contemplates brain disease due to trauma.  The 
rating criteria provides that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  Purely subjective 
complaints such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma, will be rated at 
10 percent and no more under diagnostic code 9304.  This 10 
percent rating will not be combined with any other rating for 
a disability due to brain trauma.  Ratings in excess of 10 
percent for brain disease due to trauma under diagnostic code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  See 
38 C.F.R. § 4.124a, Diagnostic Code 8045.  

Following a full and thorough review of the evidence of 
record, the Board concludes that an evaluation in excess of 
10 percent is not warranted for residuals of two head 
injuries/cerebral concussions.  Service medical records 
demonstrate complaints of headache and numbness in the left 
upper extremity at the time of the second head injury.  
However, left arm numbness and tingling was subsequently 
noted as improving and no relevant complaints were noted by 
the veteran on separation examination or upon VA examinations 
dated in December 1994.  Post-service medical records 
demonstrate complaints of headaches without nausea, vomiting, 
numbness, weakness, or any other problems.  Additionally, the 
most recent medical evidence is silent for any complaints of 
headaches or other symptomatology related to the service-
connected head injuries/cerebral concussions.  The Board 
notes that entitlement to service connection for acute 
radiculopathy of the left arm was denied in a January 1997 
rating action.  

The medical evidence does not demonstrate any objective 
findings of neurological disabilities, such as hemiplegia, 
epileptiform seizures, or facial nerve paralysis.  The 
medical evidence is further silent for any diagnosis of 
multi-infarct dementia associated with brain trauma.  In the 
absence of such evidence, the Board is compelled to conclude 
that an evaluation in excess of 10 percent is not warranted 
under 38 C.F.R. § 4.124a, Diagnostic Code 8045, or any other 
diagnostic code dealing with specific disabilities.  

VI.  Conclusion

Finally, in regard to all of the issues addressed herein, the 
Board notes that the percentage ratings under the Schedule 
are representative of the average impairment in earning 
capacity resulting from diseases and injuries.  38 C.F.R. 
§ 4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  In the present case, the evidence does not 
demonstrate that the veteran's service connected bilateral 
varicose veins or residuals of two head injuries/cerebral 
concussions result in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  




ORDER

Entitlement to a 10 percent evaluation for bilateral varicose 
veins for the period from August 1, 1994 to August 10, 1999 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.  

Entitlement to an evaluation in excess of 40 percent for 
varicose veins, left leg, for the period from August 11, 1999 
to October 31, 2002 is denied.

Entitlement to an evaluation in excess of 40 percent for 
varicose veins, right leg, for the period from August 11, 
1999 to October 31, 2002 is denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins, left leg, for the period from November 1, 
2002 is denied.

Entitlement to an evaluation in excess of 10 percent for 
varicose veins, right leg, for the period from November 1, 
2002 is denied.

Entitlement to an evaluation in excess of 10 percent for 
residuals of two head injuries/cerebral concussions is 
denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

